Citation Nr: 1129111	
Decision Date: 08/08/11    Archive Date: 08/16/11

DOCKET NO.  99-18 585	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to a compensable evaluation for tonsillitis and cervical adenopathy.

2.  Entitlement to chronic heart disorder, to include as secondary to service-connected posttraumatic stress disorder (PTSD). 

3.  Entitlement to service connection for low back disorder.

4.  Entitlement to service connection for chronic hiatal hernia, to include as secondary to service-connected PTSD. 

5.  Entitlement to service connection for an acquired psychiatric disorder, to include major depressive disorder, depression, adjustment disorder, and dysthymic disorder, on a direct basis or as secondary to service-connected PTSD.

6.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).

WITNESSES AT HEARINGS ON APPEAL

The Veteran, his spouse, and B.B.


ATTORNEY FOR THE BOARD

J. D. Deane, Counsel 


INTRODUCTION

The Veteran served on active duty from January 1970 to January 1972.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from rating decisions issued in July 1999 and September 2001 by the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas.

The Veteran, his spouse, and B.B. testified during hearings before RO personnel in October 1998 and January 2000; transcripts of those hearings are of record.

In September 2003, the Veteran and his spouse testified at a video-conference hearing before a Veterans Law Judge (VLJ) at the RO.  A copy of the transcript of that hearing is of record.

In a March 2004 decision, the Board reopened and remanded that matter of entitlement to service connection for a low back disorder.  The Board also remanded each of the claims for additional development in March 2004 and July 2006.

In June 2009, the Veteran was informed that the VLJ from his September 2003 hearing was no longer employed by the Board and was offered an opportunity to have a hearing with another VLJ.  Thereafter, in September 2009, the Board received a statement from the Veteran indicating that he did want an additional hearing.

The Board remanded the claims for in order to afford the Veteran his requested hearing in October 2009.  Thereafter, in December 2009, the Veteran testified at a Board hearing at the RO before the undersigned Acting Veterans Law Judge.  A copy of the transcript of that hearing is of record.  

As noted on the title page, the Board has recharacterized the issue as entitlement to service connection for an acquired psychiatric disorder, to include major depressive disorder, depression, adjustment disorder, and dysthymic disorder.  Clemons v. Shinseki, 23 Vet. App. 1 (2009) (holding that the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record).

The issue of entitlement to an evaluation in excess of 70 percent for PTSD has been raised by the record in an August 2009 statement, but has not been adjudicated by the agency of original jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

The issues of entitlement to service connection for chronic hiatal hernia and an acquired psychiatric disorder (to include as secondary to service-connected PTSD), and entitlement to a TDIU, are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.


FINDINGS OF FACT

1.  During entire appeal period, tonsillitis and cervical adenopathy have been manifested by intermittent complaints of neck swelling and yellow discharge treated at home by the Veteran. 

2.  The Veteran served in the Republic of Vietnam and is presumed to have been exposed to herbicides (Agent Orange) coincident with such service.

3.  The Veteran's diagnosed coronary artery disease is presumptively linked to his in-service exposure to herbicides.

4.  A low back disorder is first shown more than one year after the Veteran's separation from service, and is not shown to be causally related to events during service.


CONCLUSIONS OF LAW

1.  The criteria for a compensable evaluation for tonsillitis and cervical adenopathy have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.97, Diagnostic Codes 6599-6521 (2010).

2.  Coronary artery disease is presumed to have been incurred in active service.  38 U.S.C.A. §§ 1110, 1111, 1116, 5103(a), 5103A, 5107(b) (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2010); see also 75 Fed. Reg. 14,391 (March 25, 2010).   

3.  A low back disorder was not incurred in or aggravated by service, and is not presumed to have been incurred during service.  38 U.S.C.A. §§ 1101, 1110, 1111, 1112, 1113, 1154, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2010).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the AOJ.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In addition, the notice requirements of the VCAA apply to all five elements of a service connection claim, including: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.

In this decision, as the Board grants the Veteran's claim of entitlement to service connection for heart disease (a complete grant of the benefit sought on appeal), no additional discussion of VA's duty to notify and assist is necessary for that matter.

Regarding the remaining claims for entitlement to service connection for a low back disorder and entitlement to a compensable evaluation for tonsillitis and cervical adenopathy, the VCAA duty to notify was satisfied by way of letters sent to the Veteran by the AOJ in May 2001, July 2004, August 2006, October 2008, and January 2009 that fully addressed all notice elements.  The letters informed him of what evidence was required to substantiate the claims and of his and VA's respective duties for obtaining evidence.  The AOJ also provided the Veteran with notice of what type of information and evidence was needed to establish a disability rating, as well as notice of the type of evidence necessary to establish an effective date.  

As indicated above, certain VCAA notice was provided after the initial unfavorable AOJ decision.  However, the United States Court of Appeals for the Federal Circuit (Federal Circuit) and United States Court of Appeals for Veterans Claims (Court) have since further clarified that the VA can provide additional necessary notice subsequent to the initial AOJ adjudication, and then go back and readjudicate the claim, such that the essential fairness of the adjudication - as a whole, is unaffected because the appellant is still provided a meaningful opportunity to participate effectively in the adjudication of the claim.  Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (where the Federal Circuit Court held that a statement of the case (SOC) or supplemental SOC (SSOC) can constitute a "readjudication decision" that complies with all applicable due process and notification requirements if adequate VCAA notice is provided prior to the SOC or SSOC).  As a matter of law, the provision of adequate VCAA notice prior to a readjudication "cures" any timing problem associated with inadequate notice or the lack of notice prior to an initial adjudication.  Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).  Here, after the notice letters were provided to the Veteran, the claims were readjudicated in an April 2009 SSOC.  Under these circumstances, the Board finds that the notification requirements of the VCAA have been satisfied as to both timing and content.

Next, VA has a duty to assist a Veteran in the development of his claims.  This duty includes assisting him in the procurement of service treatment records and other pertinent records, and providing an examination when necessary.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2010).

First, the AOJ has obtained service treatment records, service personnel records, VA treatment records, private treatment records, and records from the Social Security Administration (SSA).  The Veteran submitted written statements discussing his contentions, treatise evidence, and private treatment records.

The Veteran was also provided an opportunity to set forth his contentions during a Board hearing before the undersigned in December 2009.  In Bryant v. Shinseki, the Court recently held that 38 C.F.R. § 3.103(c)(2) requires that the RO Decision Review Officer or Veterans Law Judge who chairs a hearing to fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).

Here, during the December 2009 hearing, the undersigned Acting Veterans Law Judge enumerated the issues on appeal.  Also, information was solicited regarding onset of the Veteran's claimed low back disorder, his current respiratory and low back symptoms, and any causal link between the claimed low back disorder and active service.  In addition, the hearing focused on the elements necessary to substantiate the Veteran's claims, to include the necessity of a causal connection between his claimed low back disorder and service as well as any evidence of an increase in the severity of his service-connected respiratory disorder symptoms.  Therefore, not only were the issues "explained . . . in terms of the scope of the claim for benefits," but "the outstanding issues material to substantiating the claim," were also fully explained.  See Bryant, 23 Vet. App. at 497.  Moreover, the hearing discussion did not reveal any evidence that might be available that had not been submitted by the Veteran.

A VA examination with respect to the service connection issue on appeal was obtained in April 2005.  38 C.F.R. § 3.159(c)(4).  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the April 2005 VA examination obtained in this case is more than adequate, as it is predicated on a full reading of the private and VA medical records in the Veteran's claims file.  The opinion considered all of the pertinent evidence of record, to include VA and private treatment records, and the statements of the Veteran, and provided a complete rationale for the opinions stated, relying on and citing to the records reviewed.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issue on appeal has been met.  38 C.F.R. § 3.159(c)(4) (2010).  

Next, the Veteran was afforded a VA examination to evaluate his service-connected tonsillitis  and cervical adenopathy in September 1998.  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate examination was conducted.  VAOPGCPREC 11-95.  Here, there is no objective evidence indicating that there has been a material change in the severity of the Veteran's tonsillitis and cervical adenopathy since that VA examination.  The Board finds the above VA examination to be thorough and adequate upon which to base a decision with regard to the Veteran's increased rating claim.  The VA examiner personally interviewed and examined the Veteran, including eliciting a history from him, and provided the information necessary to evaluate his disability under the applicable rating criteria.

The Board observes that this case was remanded in March 2004, July 2006, and October 2009 in order to afford the Veteran proper VCAA notice, obtain SSA records and outstanding treatment records, and afford the Veteran appropriate VA examinations as well as his requested Board hearing.  As discussed in the preceding paragraphs, all requested development has been completed.  Therefore, the Board finds that the AOJ has substantially complied with the March 2004, July 2006, and October 2009 remand directives such that no further action is necessary in this regard.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).

Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Service Connection Claims

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004) (citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); Caluza v. Brown, 7 Vet. App. 498, 505 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (table)).

For certain chronic disorders, such as arthritis, arteriosclerosis, and cardiovascular-renal disease, service connection may be granted if the disease becomes manifest to a compensable degree within one year following separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.307, 3.309 (2010).

In each case where a Veteran is seeking service connection for any disability, due consideration shall be given to the places, types, and circumstances of such Veteran's service as shown by such Veteran's service record, the official history of each organization in which such Veteran served, such Veteran's treatment records, and all pertinent medical and lay evidence.  38 U.S.C.A. § 1154(a) (West 2002 and Supp. 2010).

The Federal Circuit has rejected the view that competent medical evidence is required when the determinative issue in a claim for benefits involves either medical etiology or a medical diagnosis.  Under 38 U.S.C.A. § 1154(a), lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d. 1313 (Fed. Cir. 2009); see also Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006).

Finally, in a claim for service connection, the ultimate credibility or weight to be accorded evidence must be determined as a question of fact.  The Board determines whether (1) the weight of the evidence supports the claim, or (2) the weight of the "positive" evidence in favor of the claim is in relative balance with the weight of the "negative" evidence against the claim: the appellant prevails in either event.  However, if the weight of the evidence is against the appellant's claim, the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  By reasonable doubt is meant one which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  38 C.F.R. 
§ 3.102 (2010).

I.  Low Back Disorder

Service treatment records reflected normal spine findings on induction in December 1969 and service separation in January 1972.  In his December 1969 Report of Medical History, it was noted that the Veteran complained of an old backache that was not considered disabling (NCD) and reported a self made diagnosis of arthritis.   In September 1970, the Veteran reported an old wound of the back that was causing pain.  Treatment notes dated in January 1971 revealed complaints of back pain with findings of slight osteoarthritis of the thoracic spine.  While the Veteran complained of back pain of the low thoracic region in June 1971, physical examination findings were noted as essentially normal with no deformity or tenderness and good strength.  The examiner listed an impression of no evidence of any osteopathic pathology.  

The Veteran's DD Form 214 indicated that his military occupational specialty (MOS) was Motor Vehicle Operator. 

A March 1972 post-service VA examination report showed a history of insidious onset of pain in low back region and some trouble with back before induction.  It was indicated that there was no present discomfort with no history of back injury.  The examiner listed a diagnosis of lumbar spine strain by history with no evidence of active disease process of any nature.  A March 1972 X-ray report revealed roughened, irregular, and partially obliterated sacroiliac joints, little scoliosis toward the left, and well maintained contour of bodies with no narrowing of intervertebral spaces. 

Private treatment records dated from October 1980 to February 1981 detailed that the Veteran was injured in a June 1980 accident when his tractor trailer jackknifed.  A private physician listed a diagnosis of severe contusion and sprain to the cervical and lumbar spines, indicating that it was posttraumatic, treated, and improved.   

VA treatment records dated from 1995 to 2010 show numerous complaints of low back pain and radiating pain to the lower extremities as well as noted treatment with manipulation, TENS unit, and injections.  In a May 1995 VA hospital discharge summary, the Veteran reported increased low back pain after lifting a fireplace insert two years before.  

Lay statements dated in October 1996 detail that the Veteran came home from service with a back problem.  

Records received from SSA indicated that the Veteran was awarded benefits as of March 1996 based on a primary diagnosis of degenerative disc disease.

VA X-ray reports dated in August 1994, March 1996, and October 1997 revealed normal lumbar and lumbosacral spine findings.  A January 1998 MRI report showed small right central lateral disc protrusion with mild concentric disc bulging at the L4-5 level and mild bulging at L3-4 level. 

In an August 1999 statement, a private physician, G.C.E., M.D., reported that the Veteran had a permanent lumbar spinal disorder that originated in service.  He indicated that the Veteran reported to him that the first time his back bothered him was in service where he was X-rayed and given a bed board and that he had retained the same backache since that time.  The physician noted that the Veteran's supervening diagnosis was a cumulative trauma disorder acquired through repeated traumas to the spine.  He concluded that long term effects of such traumas are demonstrated by X-ray but were not shown when he was X-rayed at the onset.  The physician further noted that the Veteran's physical abilities were limited due to a problem that had its onset in service in a September 2000 statement.  He commented that chronic pain and limitation of motion of the Veteran's spine caused him to lose the agility to work at a job he knows how to do. 

A February 2001 VA X-ray report listed an impression of small right central disk protrusion, mild concentric disc bulging at L4-5, and mild bulging at L3-4 with suspicion for annular tear.  Additional VA treatment notes dated from 2002 to 2008 show complaints of lumbar spine pain with an onset in 1970 as well as findings of degenerative disc disease of the lumbar spine and degenerative joint disease.  A November 2004 VA lumbar spine MRI report listed an impression of moderate L3-4 central canal stenosis due to congenitally narrowed canal and superimposed disc bulges.  A March 2005 VA X-ray report showed minimal spurring but noted an otherwise unremarkable examination of the lumbosacral spine.

In an April 2005 VA spine examination report, the Veteran was noted to complain of well localized back pain over the sacral area with intermittent tingling pain and numbness going into both legs.  After reviewing the claims file and examining the Veteran, the examiner, a VA physician, reported that there was really no evidence that his in-service treatment involved anything of significance regarding his back.  He acknowledged that the Veteran sustained a back injury after a motor vehicle accident in 1970 and currently used a motorized scooter due to reported difficulty with ambulating.  On physical examination, it was indicated that the Veteran easily stood and moved above.  The examiner commented that he observed the Veteran stooping and picking objects up off the floor without any significant disability or pain as well as exhibit no difficulty with heel-toe walking.  Full range of motion of the spine was done without any complaint of pain. 

The examiner highlighted that a November 2004 myelogram revealed no evidence of cord compression and that lumbosacral spine X-rays showed only minimal spurring of the lumbar spine.  He listed an impression of minimal degenerative changes of the lumbar spine.  Thereafter, the examiner concluded that in-service events would not be responsible for any current symptomatology, opining that it was more likely that the post-service motor vehicle accident would have caused his spine problems.  

A March 2007 VA lumbar spine MRI report revealed findings of epidural lipomatosis which narrows the dural sac with concomitant multilevel degenerative changes predominate in L3-4 and L4-5 disc levels as well as moderate central disc bulging with facet arthropathy and hypertrophic changes involving ligamentum flavum. 

The Veteran has repeatedly contended that his claimed low back disorder began in 1970 and was related to the repeated in-service exercises, marching, violent actions of his drill instructor, and heavy lifting required with his duty assignment.  During the October 1996, October 1998, January 2000, and December 2009 hearings, the Veteran indicated that he did not have any back complaints or treatment prior to service, and first suffered from back pain in service, receiving treatment of X-rays, medications, and a bed board.  He reported that he worked with printing presses as well as did other heavy lifting during service. 

As an initial matter, the Board has considered the aggravation theory of entitlement to service connection.  However, in this case, the Veteran's spine was marked as normal at entry into service and there is no clear and unmistakable evidence that the claimed low back disorder pre-existed his military service.  Consequently, the Board finds that the presumption of soundness at entry into service is not rebutted by the evidence of record.

Therefore, the Board will now consider the Veteran's claim for entitlement to service connection on a direct basis.  First, post-service VA and private treatment records did reflect findings of a current low back disorder.  Shedden element (1) is therefore met.

Shedden element (2) is also satisfied as to this claim.  Service treatment notes documented that the Veteran sought treatment for complaints of back pain on multiple occasions.  The Board also finds his report of backaches from heavy lifting to be credible as such is consistent with the circumstances of his MOS during active service.  See 38 U.S.C.A. § 1154(a).

A finding of a nexus between the Veteran's current low back disorder and in-service injury is still needed to satisfy Shedden element (3).  In this case, evidence of diagnoses of a low back disorder is first shown many years after separation from active service and cannot be presumed to have been incurred during service.  The Board also notes that the passage of many years between discharge from active service and the medical documentation of a claimed disability is a factor that tends to weigh against a claim for service connection.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000); Shaw v. Principi, 3 Vet. App. 365 (1992).

In support of his claims, the Veteran submitted statements from a private physician dated in August 1999 and September 2000.  In August 1999, G.C.E., M.D., reported that the Veteran had a permanent lumbar spinal disorder that originated in service, noting that the Veteran's supervening diagnosis was a cumulative trauma disorder acquired through repeated traumas to the spine.  He concluded that long term effects of such traumas are demonstrated by X-ray but were not shown when he was X-rayed at the onset.  

Here, the probative value of the physician's August 1999 statements is diminished by the fact that his conclusions, in addition to lacking any concrete medical rationale, are somewhat incoherent.  Tirpak v. Derwinski, 2 Vet. App. 609 (1992) (medical possibilities and unsupported medical opinions carry negligible probative weight).  The weight of a medical opinion is further diminished where that opinion is ambivalent, based on an inaccurate factual premise, based on an examination of limited scope, or where the basis for the opinion is not stated.  Reonal v. Brown, 5 Vet. App. 458, 461 (1993); Sklar v. Brown, 5 Vet. App. 140 (1993).  The Board also acknowledges the private physician's September 2000 opinion that the Veteran's physical abilities were limited due to a problem that had its onset in service.  Medical evidence that is speculative, general, or inconclusive in nature cannot support a claim.  Obert v. Brown, 5 Vet. App. 30, 33 (1993); see also Beausoleil v. Brown, 8 Vet. App. 459, 463 (1996); Libertine v. Brown, 9 Vet. App. 521, 523 (1996).  Thus, the Board finds that the private physician opinions are not persuasive.  See also Nieves- Rodriguez v. Peake, 22 Vet. App. 295, 302-04 (holding that it is the factually accurate, fully articulated, sound reasoning for the conclusion, not the mere fact that the claims file was reviewed, that contributes to the probative value to a medical opinion).  Consequently, the Board notes that this evidence is insufficient to show that the Veteran's claimed low back disorder was incurred as a result of events during active duty.  

By contrast, the April 2005 VA physician concluded in his report that in-service events would not be responsible for any current symptomatology, opining that it was more likely that the post-service motor vehicle accident would have caused his spine problems.  The examiner noted his extensive review of the claims file and cited a complete rationale for his stated opinion, noting the absence of evidence of in-service findings, acknowledging the post-service back injury in 1980, and highlighting that current findings were minimal on physical and radiologic evaluation.

Under these circumstances, the Board concludes that the VA physician's April 2005 findings constitute the most probative (persuasive) evidence on the question of whether the Veteran's claimed low back disorder was incurred as a result of in-service events.  Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993) ("It is the responsibility of the BVA to assess the credibility and weight to be given the evidence.") (citing Wood v. Derwinski, 1 Vet. App. 190, 192-93 (1992)).  See also Guerrieri v. Brown, 4 Vet. App. 467, 470-471 (1993) (the probative value of medical evidence is based on the physician's knowledge and skill in analyzing the data, and the medical conclusion the physician reaches; as is true of any evidence, the credibility and weight to be attached to medical opinions are within the province of the Board).

Evidence of record also includes the Veteran's statements asserting continuity of low back symptomatology since service as well as a nexus between his claimed low back and in-service treatment for back pain.

The Board must analyze the credibility and probative value of the evidence, account for the evidence that it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir.1996) (table); Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  

The Federal Circuit has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (quoting Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007)).

The Federal Circuit recently held in Colantonio v. Shinseki, 606 F.3d 1378 (Fed. Cir. 2010) and in Waters v. Shinseki, 601 F.3d 1274, 1278 (2010) that the Board errs when it suggests that lay evidence can never be sufficient to satisfy the requirement of 38 U.S.C.A. § 5103A(d)(2)(B) that there be a nexus between military service and a claimed condition. 

In this case, the Veteran is competent to describe his in-service back complaints and his current manifestations of a back disorder because this requires only personal knowledge as it comes to him through his senses.  Layno, 6 Vet. App. at 470.  However, the Board accords his statements regarding the etiology of such disorder little probative value as he is not competent to opine on such a complex medical question.  Specifically, where the determinative issue is one of medical causation, only those with specialized medical knowledge, training, or experience are competent to provide evidence on the issue.  See Jones v. West, 12 Vet. App. 460, 465 (1999).  The Veteran has offered only conclusory statements regarding the relationship between his in-service back complaints and his current low back disorder.  In contrast, the April 2005 VA examiner took into consideration all the relevant facts in providing an opinion, to include the nature of the Veteran's in-service complaints and diagnoses as well as the current nature of his low back disorder.  Therefore, the Board accords greater probative weight to the April 2005 VA physician's opinion.

Additionally, to the extent that the Veteran has contended that he has experienced low back symptomatology since his service, the Board finds such statements to lack credibility and, therefore, accords no probative weight to such assertions.  In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  Caluza v. Brown, 7 Vet. App. 498 (1995).

The Board has determined that the Veteran's statements regarding continuity of symptomatology to be not credible as they are inconsistent with the other evidence of record and were made under circumstances indicating bias or interest.  While the Board cannot determine that lay evidence lacks credibility solely because it is unaccompanied by contemporaneous medical evidence, the Board may, however, in the present case, consider a lack of contemporaneous medical evidence as one factor in determining the credibility of lay evidence.  Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (Fed. Cir. 2006).   In this regard, the Board notes that, while the available post-service records reflect that the Veteran initially complained of back pain after service in 1972, the evidence revealed findings of lumbar spine strain by history with no evidence of active disease process of any nature.  Thereafter, the Veteran only complained of back pain in connection with a motor vehicle accident in June 1980.  

The Board therefore finds that the Veteran's current statements, made in connection with his pending claim for VA benefits, that he has had back pain since service are inconsistent with the contemporaneous evidence.  Thus, the Veteran's lay assertions of continuity of back symptomatology are less credible and persuasive in light of the other evidence of record, and are, in fact, outweighed by this evidence.

For the foregoing reasons, the claim of entitlement to service connection for a low back disorder must be denied.  The criteria to establish entitlement to service connection for the claimed low back disorder have not been established, either through medical evidence or through the Veteran's lay statements.  In arriving at the decision to deny the claim, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  As such, the appeal is denied.

II.  Chronic Heart Disorder

If a Veteran was exposed to a herbicide agent during active military, naval, or air service, certain diseases shall be service connected if the requirements of 38 U.S.C.A. § 1116 of 38 C.F.R. § 3.307(a)(6)(iii) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 U.S.C.A. § 1113; 38 C.F.R. § 3.307(d) are also satisfied. 38 C.F.R. § 3.309(e) (2010).  In this regard, it is noted that a "Veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975 shall be presumed to have been exposed during such service to an herbicide agent . . . unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service."  38 U.S.C.A. § 1116(f) (West 2002 & Supp. 2010); 38 C.F.R. § 3.307(a)(6)(iii) (2010).

Service personnel records confirm that the Veteran served in Vietnam between September 1970 and April 1971.  Post-service VA treatment records and a September 1998 VA heart examination reports listing findings of chest pain, presumed coronary artery disease, coronary artery disease, small area of ischemia of the distal inferior wall, and ASHD (arteriosclerotic heart disease) with stable angina pectoris. 

Effective August 31, 2010, an amendment to 38 C.F.R. § 3.309(e) established a presumption of service connection for ischemic heart disease (including coronary artery disease), Parkinson's disease, and B cell leukemia based upon exposure to herbicides used in the Republic of Vietnam during the Vietnam era.  See 75 Fed. Reg. 14,391.  

In light of the Veteran's service in Vietnam during the presumptive period and a current diagnosis of coronary artery disease, which is well-documented in VA treatment records and examination reports, the Board concludes that the conditions for presumptive service connection are met for coronary artery disease.  Service connection for coronary artery disease is, therefore, warranted.

Entitlement to Compensable Evaluation for Tonsillitis and Cervical Adenopathy

Disability ratings are determined by applying a schedule of ratings that is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Each disability must be viewed in relation to its history and the limitation of activity imposed by the disabling condition should be emphasized.  38 C.F.R. § 4.1.  Examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the appellant working or seeking work.  38 C.F.R. § 4.2.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7.
 
The Board notes that while the regulations require review of the recorded history of a disability by the adjudicator to ensure an accurate evaluation, the regulations do not give past medical reports precedence over the current medical findings.  Where an increase in the disability rating is at issue, the present level of the Veteran's disability is the primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  

The Board further acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in the following matter is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods.

When all the evidence is assembled, the determination must be made as to whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

In this case, the Veteran was previously assigned noncompensable rating for his service-connected tonsillitis and cervical adenopathy pursuant to 38 C.F.R. § 4.97, Diagnostic Codes 5699-5621 (2010).

When a Veteran is diagnosed with an unlisted condition, it must be rated under an analogous diagnostic code.  38 C.F.R. §§ 4.20, 4.27 (2010).  The diagnostic code is "built-up" by assigning the first two digits from that part of the schedule most closely identifying the part of the body involved and then assigning "99" for the last two digits for all unlisted conditions.  38 C.F.R. § 4.27 (2010).  Then, the disability is rated by analogy under a diagnostic code for a closely related disability that affects the same anatomical functions and has closely analogous symptomatology. Thus, the Veteran's service-connected tonsillitis and cervical adenopathy are rated according to the analogous condition of injuries to the pharynx under Diagnostic Code 6521.  Under that diagnostic code, a single 50 percent rating is warranted for stricture or obstruction of the pharynx or nasopharynx, or; absence of the soft palate secondary to trauma, chemical burn, or granulomatous disease or paralysis of the soft palate with swallowing difficulty (nasal regurgitation) and speech impairment.  38 C.F.R. § 4.97, Diagnostic Code 6521 (2010).

In considering the evidence of record under the laws and regulations set forth above, the Board concludes that the Veteran is not entitled to a compensable evaluation for his tonsillitis and cervical adenopathy residuals.  Evidence of record does not reflect that the Veteran's service-connected respiratory disability residuals were manifested by stricture or obstruction of the pharynx or nasopharynx or absence of the soft palate.  

In a September 1998 VA examination report, it was indicated that there was no evidence of tonsillitis or adenopathy.  The Veteran was noted to deny any history of enlarged lymph nodes, sore throat, or tonsillitis.  

During his multiple hearings of record, the Veteran testified that his service-connected tonsillitis and cervical adenopathy caused intermittent neck swelling with yellow discharge and painful swallowing that he treated with over the counter medications and home remedies.  

VA treatment records dated in November 1997, September 2002, May 2004, and January 2010 listed the Veteran's respiratory system as within normal limits, noted normal lymphadenopathy, and characterized his neck as supple with no nodules.     It was indicated that the Veteran denied a history of tonsillitis, hoarseness, voice changes, sore throat, neck swelling, or enlarged lymph nodes.  

To give the Veteran every consideration in connection with the matter on appeal, the Board must consider all potentially applicable diagnostic codes in rating the Veteran's disabilities.  See, e.g., Butts v. Brown, 5 Vet. App. 532, 538 (1993) (the assignment of a particular diagnostic code is "completely dependent on the facts of a particular case"); Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992) (one diagnostic code may be more appropriate than another based on such factors as the Veteran's relevant medical history, his current diagnosis, and demonstrated symptomatology).

In this case, evidence of record is absent any findings of sinusitis, laryngitis, aphonia, stenosis of larynx, or rhinitis for the assignment of a compensable rating under alternative rating criteria.  38 C.F.R. § 4.97, Diagnostic Codes 6502-6524.  Consequently, the assignment of a compensable evaluation for the Veteran's service-connected respiratory disability based upon any of these diagnostic codes is not warranted.  

In rendering a decision on this appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

In this case, the Veteran is competent to report his increased respiratory symptoms because this requires only personal knowledge as it comes to him through his senses.  Layno, 6 Vet. App. at 470.  However, the clinical evidence of record does not indicate that the assignment of any increased evaluation is warranted.  As the Veteran's statements are inconsistent with the evidence of record, the Board finds his assertions of increased respiratory symptoms to lack credibility as well as probative weight.  See Caluza v. Brown, 7 Vet. App. 498, 511 (1995) ("In the case of oral testimony, a hearing officer may properly consider the demeanor of the witness, the facial plausibility of the testimony, and the consistency of the witness' testimony with other testimony and affidavits submitted on behalf of the [V]eteran."); Jones v. Derwinski, 1 Vet. App. 210, 217 (1991) (finding that "the assessment of the credibility of the Veteran's sworn testimony is a function for the BVA in the first instance").  Thus, evidence of increased respiratory symptomatology has not been established, either through medical or lay evidence.

Additionally, the Board has contemplated whether the case should be referred for extra-schedular consideration.  An extra-schedular disability rating is warranted if the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that application of the regular schedular standards would be impracticable.  38 C.F.R. § 3.321(b)(1).  

In Thun v. Peake, 22 Vet. App. 111, 115-16 (2008), the Court explained how the provisions of 38 C.F.R. § 3.321 are applied.  Specifically, the Court stated that the determination of whether a claimant is entitled to an extra-schedular rating under 
§ 3.321 is a three-step inquiry.  First, it must be determined whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  In this regard, the Court indicated that there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.

Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as "marked interference with employment" and "frequent periods of hospitalization."  Third, when an analysis of the first two steps reveals that the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the claimant's disability picture requires the assignment of an extra-schedular rating.  Id.

The Board has carefully compared the level of severity and symptomatology of the Veteran's service-connected tonsillitis and cervical adenopathy with the established criteria found in the rating schedule.  While the Veteran has described the functional impairment he experiences as a result of his tonsillitis and cervical adenopathy, the Board finds that the Veteran's tonsillitis and cervical adenopathy symptomatology is fully addressed by the rating criteria under which such disability is rated.  Therefore, the Board finds that such manifestations of the Veteran's tonsillitis and cervical adenopathy is contemplated by the rating schedule.  Therefore, there are no additional symptoms of his bilateral hearing loss disability that are not addressed by the rating schedule.  

Moreover, to the extent that the Veteran's tonsillitis and cervical adenopathy may interfere with his employability, such interference is addressed by the schedular rating criteria.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  In this regard, 38 C.F.R. 
§ 4.1 specifically states, "[g]enerally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability."  See also Moyer v. Derwinski, 2 Vet. App. 289, 293 (1992); Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (noting that the disability rating itself is recognition that industrial capabilities are impaired).  Therefore, the Board finds that the rating criteria reasonably describes the Veteran's disability level and symptomatology for his service-connected disability.  Furthermore, there is no evidence that the Veteran's tonsillitis and cervical adenopathy results in marked interference with employment or frequent periods of hospitalization.  Consequently, the Board concludes that referral of this case for consideration of an extra-schedular rating is not warranted.  Id.; Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996).   

For all the foregoing reasons, the Veteran's claim for entitlement to a compensable evaluation for tonsillitis and cervical adenopathy must be denied.  The Board has considered staged ratings, under Hart v. Mansfield, 21 Vet. App. 505 (2007), but concludes that they are not warranted.  Since the preponderance of the evidence is against this claim, the benefit of the doubt doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

A compensable evaluation for tonsillitis and cervical adenopathy is denied.

Service connection for coronary artery disease is granted. 

Service connection for low back disorder is denied.


REMAND

The Board's review of the claims file reveals that further development on the matters of entitlement to service connection for chronic hiatal hernia and an acquired psychiatric disorder (to include as secondary to service-connected PTSD), and entitlement to a TDIU rating is warranted.

In written statements as well as during his multiple hearings, the Veteran has clearly asserted that his claimed gastrointestinal and acquired psychiatric disorders were proximately caused by or aggravated (permanently worsened) by his service-connected PTSD.  

Under section 3.310(a) of VA regulations, service connection may be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.  38 C.F.R. § 3.310(a) (2010).  

Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  Where a service-connected disability aggravates a nonservice-connected condition, a Veteran may be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation.  Allen, 7 Vet. App. at 448.  

While service treatment records do not show any complaints, treatment, or findings of hiatal hernia or depression, post-service VA and private treatment records dated from 1994 to 2010 showed treatment for hiatal hernia, GERD, gastritis, peptic ulcer, peptic ulcer disease, persistent reflux, major depressive disorder, dysthymic disorder, adjustment disorder, situational reaction, cyclothymia, and depression.  

In light of the cumulative record, the AOJ should arrange for the Veteran to undergo a VA examination(s) to determine the nature and etiology of his claimed gastrointestinal disorder and acquired psychiatric disorder on appeal.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Additionally, while on remand, the Veteran should be provided with proper VCAA notice regarding the evidence and information necessary to substantiate his claims of entitlement to service connection for chronic hiatal hernia and an acquired psychiatric disorder as secondary to his service-connected PTSD.  

Further, additional new evidence, consisting of VA treatment records dated from 2001 to 2011 that are pertinent to the Veteran's claims that are being remanded, was associated with the record in January 2010 and February 2011 after the issuance of the April 2009 SSOC.  As the Veteran has not waived agency of original jurisdiction consideration of the evidence submitted in February 2009, the case must be remanded in order for the AOJ to consider such newly received evidence in the first instance.  38 C.F.R. §§ 19.31, 20.1304 (2010).

With respect to the Veteran's TDIU claim, the Board notes that, in addition to his PTSD (rated as 70 percent disabling), the Veteran is service-connected for tonsillitis and cervical adenopathy (rated as noncompensable), for a total combined rating of 70 percent.  The Board also recognizes that the Veteran will receive an additional disability rating for his recently service-connected coronary artery disease.  Thus, he meets the minimum schedular requirements for a TDIU rating under 38 C.F.R. 
§ 4.16(a).  Therefore, the Board must determine whether evidence of record shows that the Veteran's service-connected disabilities alone preclude him from engaging in substantially gainful employment.  However, a review of the claims file reveals that further development on this matter is warranted.

In February 1981 statement, a private physician, W. S., M.D., indicated that the Veteran was too disabled to work in September 1980 due to the nature and extent of his injuries.  In March 1998, a private vocational analyst opined that the Veteran retained the capacity to perform a full range of medium work.  In a May 1998 VA Form 21-8940, the Veteran indicated that he completed a high school education and that he became too disabled to work as of November 1996.  In this report, the Veteran indicated that he left his last job as a tractor trailer operator because of his disability, earned no income during the last year, and had not tried to obtain employment since he became too disabled to work.  Records received from SSA indicated that the Veteran was awarded benefits as of March 1996 based on a primary diagnosis of degenerative disc disease and a secondary diagnosis of personality disorder.  The Veteran reported that he drove a school bus for the county for two hours daily in a March 2000 private psychological evaluation report.  In a September 2000 evaluation report, another private physician, G.C.E., M.D., noted that chronic pain and limitation of motion in the Veteran's spine caused him to lose the agility required to work at a job he knows how to do and that his physical abilities were limited due to a problem that had its onset during service.  During an April 2005 VA spine examination, the Veteran reported that he stopped driving a tractor trailer in 1996 but drove a school bus until two months ago.  

In light of the cumulative evidence discussed above, the Board finds that the Veteran should also be afforded a VA examination to determine whether his service-connected disabilities alone render him unable to secure or follow a substantially gainful employment.

Evidence of record dated in 1998 also discussed that the Veteran was evaluated for participation in VA's vocational rehabilitation program.  Consequently, any VA Vocational Rehabilitation and Education file should be obtained and associated with the claims file for review by the Board.

Finally, the claims file reflects that the Veteran has received VA medical treatment from the Central Arkansas Veterans Healthcare System, to include the VA Medical Center (VAMC) in Little Rock, Arkansas; however, as the claims file only includes treatment records from that provider dated up to July 2008 for the claimed gastrointestinal and acquired psychiatric disorders and contains only VA hospital admission reports dated in December 2008 (admitting diagnosis: depression and psychosis NOS) and February 2011 (admitting diagnosis: PTSD) as well as pre-procedure treatment notes for an esophagogastroduodenoscopy (EGD) procedure performed in January 2010, any additional records from that facility should be obtained.  The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  The AMC should obtain and associate with the claims file all outstanding VA records.

Accordingly, the case is REMANDED for the following actions:

1.  The Veteran should be provided with proper VCAA notice regarding the evidence and information necessary to substantiate his claims of entitlement to service connection for chronic hiatal hernia and an acquired psychiatric disorder as secondary to his service-connected PTSD.  

2.  Obtain VA clinical records pertaining to the Veteran's claimed gastrointestinal and acquired psychiatric disorders from the Central Arkansas Veterans Healthcare System (including the Little Rock VAMC) for the period from July 2008 to the present, to include VA hospital records dated in December 2008 and February 2011 as well as  January 2010 EGD findings.   All reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

3.  The Veteran's VA Vocational Rehabilitation and Education file should be obtained and associated with the claims folder.  All reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

4.  After obtaining any outstanding records, the Veteran should be afforded an appropriate VA examination to determine the nature and etiology of his claimed acquired psychiatric disorder.  All indicated tests and studies are to be performed.  Prior to the examination, the claims folder and a copy of this remand must be made available to the examiner for review of the case.  A notation to the effect that this record review took place should be included in the report of the examiner.

Based on a review of the claims folder, examination of the Veteran, and utilizing sound medical principles, the examiner is requested to provide an opinion as to whether it is as least as likely as not that any diagnosed depression or other acquired psychiatric disorder was caused or aggravated by his service-connected PTSD.  The examiner is further requested to indicate whether any acquired psychiatric disorder, to include depression, is part and parcel of the Veteran's PTSD. 

In doing so, the examiner should acknowledge and discuss the findings made by the VA examiners in the April 2005 and June 2008 VA PTSD examination reports and by the private treatment providers in the June 1998, September 1999, and March 2000 evaluations reports as well as the Veteran's statements as to nexus and continuity of symptomatology.  The rationale for all opinions expressed should be provided in a legible report.  

5.  After obtaining any outstanding records, the Veteran should be afforded an appropriate VA examination to determine the nature and etiology of his claimed hiatal hernia.  All indicated tests and studies are to be performed.  Prior to the examination, the claims folder and a copy of this remand must be made available to the examiner for review of the case.  A notation to the effect that this record review took place should be included in the report of the examiner.

Based on a review of the claims folder, examination of the Veteran, and utilizing sound medical principles, the examiner is requested to provide an opinion as to whether it is as least as likely as not that any diagnosed gastrointestinal disorder was caused or aggravated by his service-connected PTSD.  

In doing so, the examiner should acknowledge and discuss the VA UGI findings dated in December 1995, September 1998, and January 2010 as well as the Veteran's statements as to nexus and continuity of symptomatology.  The rationale for all opinions expressed should be provided in a legible report.  

6.  Thereafter, the Veteran should also be afforded an appropriate VA examination to determine if his service-connected disabilities render him unemployable.  All indicated tests and studies are to be performed.  Prior to the examination, the claims folder and a copy of this remand must be made available to the examiner for review of the case.  A notation to the effect that this record review took place should be included in the report of the examiner.

Based on a review of the claims folder, examination of the Veteran, and utilizing sound medical principles, the examiner should determine, without taking age into account, whether it is as least as likely as not that the Veteran is precluded from obtaining or maintaining substantially gainful employment (consistent with his education and occupational experience) solely due to his service-connected disabilities either jointly or singularly (PTSD, tonsillitis and cervical adenopathy, and coronary artery disease), to include as a result of any medications that he takes for such service-connected disabilities.

In doing so, the examiner should specifically address the Veteran's statements asserting unemployability, the relevance of the Veteran's non-service connected disorders, and the findings contained in the VA and private treatment records detailed the REMAND above.  The rationale for all opinions expressed should be provided in a legible report.  

7.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be readjudicated based on the entirety of the evidence, to include all evidence received since the issuance of the April 2009 SSOC.  If the claims remain denied, the Veteran should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response. 

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
A. JAEGER
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


